      Case 2:18-cv-01526-GMN-BNW Document 23 Filed 07/10/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

CRAIG C. KYLLONEN, KYPRO ENTERPRISES, )
LLC, and K and K GNC, LLC,            )
                                                    )
                      Plaintiffs,                   ) Civil Action No. 2:18-cv-01526-GMN-PAL
v.                                                  )
                                                    )
GNC FRANCHISING, LLC and GENERAL                    ) STIPULATION OF DISMISSAL
NUTRITION CORPORATION,                              )
                                                    )
                      Defendants.                   )

                              STIPULATION OF DISMISSAL

       AND NOW, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), come the parties
by their respective counsel, and hereby stipulate to the dismissal of the above-captioned matter,
with prejudice and with each party paying its own costs and attorney fees.

Respectfully submitted,                       Respectfully submitted,



        /s/ Michael E. Stoberski                       /s/ Michael D. Braunstein
Michael E. Stoberski, Esquire                  Michael D. Braunstein, Esquire
Nevada Bar No. 4762                            ZARCO EINHORN SALKOWSKI
OLSON, CANNON, GORMLEY,                        & BRITO, P.A.
ANGULO & STOBERSK                              One Biscayne Tower
9950 West Cheyenne Avenue                      2 S. Biscayne Boulevard, 34th Floor
Las Vegas, NV 89129                            Miami, FL 33131
Tel. (702) 384-4012                            P: 305-374-5418
E-mail: mstoberski@ocgas.com                   mbraunstein@zarcolaw.com
(Attorneys for Defendants)                     (Attorneys for Plaintiffs)


                                           ORDER

IT IS SO ORDERED


            11
DATED this _____day of July, 2019.                       _________________________________
                                                         Gloria M. Navarro, Chief Judge
                                                         UNITED STATES DISTRICT COURT
